Exhibit 10.6b

FORM OF

ALLIANT ENERGY CORPORATION

PERFORMANCE RESTRICTED AWARD AGREEMENT

THIS AGREEMENT is made and entered into as of this      day of             ,
20     (the “Award Date”) by and between Alliant Energy Corporation, a Wisconsin
corporation (the “Company”), and [Employee], a key employee of the Company
(“Employee”), pursuant to the terms and conditions of the Alliant Energy
Corporation Director Long Term Incentive Plan (the “Plan”) effective as of
January 1, 2010.

RECITALS

WHEREAS, the Employee is now employed by the Company or an Affiliate of the
Company in a key capacity and has exhibited judgment, initiative and efforts
which have contributed materially to the successful performance of the Company
or its Affiliates; and

WHEREAS, the Company desires the Employee to remain as an employee of the
Company or its Affiliates and wishes to provide the Employee with the
opportunity to secure or increase his or her compensation in order to develop
even a stronger incentive to put forth maximum effort for the continued success
and growth of the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

 

1. Award. Subject to the terms of this Agreement and the Plan, the Employee is
hereby granted an Award with a target value equal to $             (the
“Targeted Amount”) .

 

2. Performance Period. The “Performance Period” is the period beginning on
                 , 20     and ending on                  , 20__.

 

3. Payment of Awards. The Award shall be paid in cash in an amount determined in
accordance with Exhibit 1 as soon as practicable after the end of the
Performance Period, subject to the Committee certifying in writing as to the
satisfaction of the requisite Performance Goals outlined in Exhibit 1; provided,
however, the payment is made not later than 75 days following the Performance
Period.

 

4. Retirement, Disability, or Death During Performance Period. If the Employee’s
employment with the Company and its Affiliates terminates during the Performance
Period because of the Employee’s Retirement, Disability, involuntary termination
without Cause, or death, the Employee shall be entitled to a prorated value of
the Award earned in accordance with Exhibit 1, determined at the end of the
Performance Period, and based on the ratio of the number of months the Employee
was employed during the Performance Period to the total number of months in the
Performance Period.



--------------------------------------------------------------------------------

5. Other Terminations of Employment During Performance Period. If the Employee’s
employment with the Company and its Affiliates terminates during the Performance
Period for any reason other than the Employee’s Retirement, Disability,
involuntary termination without Cause, or death, the Award made under this
Agreement will be forfeited on the date of such termination of employment;
provided, however, that in such circumstances, the Committee, in its discretion,
may determine that the Employee will be entitled to receive a pro rata or other
portion of the Award.

 

6. Change in Control. If a Change in Control occurs during the Performance
Period and at least 180 days after the Award Date, and the Employee’s
termination does not occur before the Change in Control date, then the Employee
shall earn the Award that would have been earned by the Employee in accordance
with Exhibit 1 as if the Targeted Value Payout is 100% as set forth in Exhibit 1
for the Performance Period , but prorated based on the ratio of the number of
months the Employee is employed during the Performance Period through the date
of the Change in Control, to the total number of months in the Performance
Period.

 

7. Definitions. The following sets forth definitions of certain terms used in
this Agreement:

 

  (a) Cause. The term “Cause” means, but is not limited to, (1) embezzlement of
funds of the Company or an Affiliate, (2) fraud, (3) the engaging by the
Employee in conduct not taken in good faith which has caused demonstrable
financial or reputational harm to the Company, (4) commission of a felony which
impairs the Employee’s ability to perform the Employee’s duties and
responsibilities and (5) continuing willful and unreasonable refusal by the
Employee to perform Employee’s duties or responsibilities. The Total
Compensation Committee of the Company (the “Committee”), by a majority vote,
shall make the determination of whether Cause exists.

 

  (b) Change in Control. The term “Change in Control” means the occurrence of
any one of the events set forth in the following paragraphs:

 

  (i) any Person (other than (A) the Company or any subsidiary of the Company
(each a “Subsidiary”), (B) a trustee or other fiduciary holding securities under
any employee benefit plan of the Company or any Subsidiary, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(D) a corporation owned, directly or indirectly, by the shareowners of the
Company in substantially the same proportions as their ownership of stock in the
Company (“Excluded Persons”)) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates after the Award Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding voting securities; or

 

2



--------------------------------------------------------------------------------

  (ii) the following individuals cease for any reason to constitute a majority
of the number of directors of the Company then serving: (A) individuals who, on
the Award Date, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened proxy or consent solicitation for the purpose of opposing a
solicitation by the Company relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareowners was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
Award Date, or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any Subsidiary) shall not be
Continuing Directors for purposes of this Agreement until after such individuals
are first nominated for election by a vote of at least two-thirds (2/3) of the
then Continuing Directors and are thereafter elected as directors by the
shareowners of the Company at a meeting of shareowners held following
consummation of such merger, consolidation or share exchange; and, provided
further, that in the event the failure of any such Persons appointed to the
Board to be Continuing Directors results in a Change in Control, the subsequent
qualification of such Persons as Continuing Directors shall not alter the fact
that a Change in Control occurred; or

 

  (iii) the Company after the Award Date, consummates a merger, consolidation or
share exchange with any other corporation or issues voting securities in
connection with a merger, consolidation or share exchange involving the Company
(or any Subsidiary), other than (A) a merger, consolidation or share exchange
which results in the voting securities of the Company outstanding immediately
prior to such merger, consolidation or share exchange continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the voting securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or share
exchange, or (B) a merger, consolidation or share exchange effected to implement
a recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates after the Award Date, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of Common Stock or the combined
voting power of the Company’s then outstanding voting securities; or

 

3



--------------------------------------------------------------------------------

  (iv) the shareowners of the Company approve a plan of complete liquidation or
dissolution of the Company or the Company effects a sale or disposition of all
or substantially all of its assets (in one transaction or a series of related
transactions within any period of 24 consecutive months), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity at least 75% of the combined voting power of the voting securities
of which are owned by Persons in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the shares of
Common Stock immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.

 

  (c) Disability. “Disability” shall have the meaning provided in the Alliant
Energy Cash Balance Plan.

 

  (d) Involuntary Termination without Cause. “Involuntary Termination without
Cause” shall mean that an Employee has been notified in writing that his or her
position is being eliminated or significantly altered as a result of a
substantial diminishment of responsibility or salary or as a result of a
structured job elimination program implemented by management of the Company.

 

  (e) Retirement. “Retirement” of the Employee shall mean the Employee’s
employment terminates (with the consent of the Company) after he or she has
reached age 55 and the Employee’s age added to the number of years of the
Employee’s continuous employment with the Company total 65 or greater.

 

  (f) Other. Capitalized terms not defined herein shall have the definition
assigned to them in the Plan.

 

8. Tax Withholding. The Company may deduct and withhold from any cash payable to
the Employee, pursuant to the Award or otherwise, such amount as may be required
for the purpose of satisfying the Company’s obligation to withhold federal,
state or local taxes. Further, in the event the amount so withheld is
insufficient for such purpose, the Company may require that the Employee pay to
the Company upon its demand or otherwise make arrangements satisfactory to the
Company for payment of, such amount as may be requested by the Company in order
to satisfy its obligation to withhold any such taxes.

 

4



--------------------------------------------------------------------------------

9. Designation of Beneficiary.

 

  (a) The person whose name appears on the signature page hereof after the
caption “Beneficiary” or any successor designated by the Employee in accordance
herewith (the person who is the Employee’s beneficiary at the time of his or her
death is herein referred to as the “Beneficiary”) shall be entitled to payouts
hereunder, to the extent they are made, after the death of the Employee. The
Employee may from time to time revoke or change his or her beneficiary without
the consent of any prior beneficiary by filing a new designation with the
Committee. The last such designation received by the Committee shall be
controlling; provided, however, that no designation, or change or revocation
thereof, shall be effective unless received by the Committee prior to the
Employee’s death, and in no event shall any designation be effective as of a
date prior to such receipt.

 

  (b) If no such Beneficiary designation is in effect at the time of the
Employee’s death, or if no designated Beneficiary survives the Employee or if
such designation conflicts with law, the Employee’s estate acting through his or
her legal representative shall be entitled to receive payouts hereunder, to the
extent they are made, after the death of the Employee. If the Committee is in
doubt as to the right of any person to the Award or any payout thereunder, the
Company may refuse to settle such matter until the Committee determines the
person entitled to the Award or any payout thereunder, or the Company may apply
to any court of appropriate jurisdiction and such application shall be a
complete discharge of the liability of the Company therefor.

 

10. Status of Employee. Neither the Plan nor the Award shall confer upon the
Employee any right to continue as an employee of the Company or any of its
Affiliates, nor to interfere in any way with the right of the Company to
terminate the employment or directorship of the Employee at any time.

 

11. Powers of the Company Not Affected. The existence of the Award shall not
affect in any way the right or power of the Company or its shareowners to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
prior preference stock senior to or affecting the Common Stock or the rights
thereof, or dissolution or liquidation of the Company, or any sale or transfer
of all or any part of the Company’s assets or business or any other corporate
act or proceeding, whether of a similar character or otherwise.

 

12. Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the Company its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. This Agreement
shall be binding upon, and inure to the benefit of the Employee, his or her
legal heirs, legatees and representatives. Except for the designation of a
beneficiary as provided herein, this Agreement may not be assigned or pledged by
the Employee in any way, and any attempted assignment or pledge shall be null
and void and of no legal effect.

 

5



--------------------------------------------------------------------------------

13. Interpretation by the Committee. As a condition of the granting of the
Award, the Employee agrees, for himself or herself and for his or her legal
representatives or guardians, that this Agreement shall be interpreted by the
Committee and that any interpretation by the Committee of the terms of this
Agreement and any determination made by the Committee pursuant to this Agreement
shall be final, binding and conclusive.

 

14. Miscellaneous.

 

  (a) This Agreement shall be governed and construed in accordance with the
internal laws of the State of Wisconsin applicable to contracts made and to be
performed therein between residents thereof.

 

  (b) This Agreement is subject in all respect to the terms and conditions of
the Plan.

 

  (c) This Agreement may not be amended or modified except by the written
consent of the parties hereto. Notwithstanding the foregoing, the Committee need
not obtain Employee (or other interested party) consent for any such action:
(i) to the extent the action is deemed necessary by the Committee to comply with
any applicable law; (ii) to the extent the action is deemed necessary by the
Committee to preserve favorable accounting or tax treatment for the Company of
any Award; or (iii) to the extent the Committee determines that such action does
not materially and adversely affect the value of an Award or that such action is
in the best interest of the affected Employee.

 

  (d) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto affixed his or her hand as
of the day and year first above written.

 

ALLIANT ENERGY CORPORATION (the “Company”) By:  

 

Its:   EMPLOYEE:

 

 

6



--------------------------------------------------------------------------------

I understand that I have the right to name one or more primary beneficiaries and
one or more contingent beneficiaries to receive benefits in the event that my
primary beneficiaries die.

I hereby make the following beneficiary designations:

 

Primary Beneficiary:     Contingent Beneficiary: Name:  

 

   

 

Address:  

 

   

 

Relationship:  

 

   

 

(attach a piece of paper with the appropriate information for any multiple
beneficiaries, including the manner of splitting the benefit between
beneficiaries of the same class; if not provided otherwise, all sums payable to
more than one beneficiary of the same class shall be paid equally to those
beneficiaries living at the time of your death)

 

7



--------------------------------------------------------------------------------

EXHIBIT 1

 

PERFORMANCE RESTRICTED AWARD GOALS

 

1. Purpose: The purpose of this Exhibit 1 is to set forth the Performance Goal
or Goals that will be applied to determine the amount of the award to be made
under the terms of the attached Performance Restricted Award Agreement (the
“Agreement”). This Exhibit 1 is incorporated into and forms a part of the
Agreement.

 

[Employee]

  

20    

Target Value    $             Award Date        /    /     Performance Cycle   
                 , 20      through                  , 20    

 

2. Performance Goals: Each performance unit award will be based on the Company’s
Total Shareholder Return (TSR) performance (which represents stock price
appreciation plus dividends reinvested) based on the three-year average relative
to an investor-owned utility peer group. The peer group is defined as [peer
group].

 

3. Amount of Award: Actual awards will be based on company performance as
specified above, and can range from 0 to 200 percent of the target value. The
amount distributable to the Employee shall be determined in accordance with the
following schedule:

 

3-yr Total Shareholder Return –

Percentile Relative to Peer Group*

   % of Target Value
Paid Out

     percentile or greater

       %

     Percentile

       %

     Percentile

       %

     Percentile

       %

     Percentile

       %

     Percentile

       %

     Percentile

       %

Below      Percentile

     0%

 

* Peer Group consists of [peer group].

 

4. Award payout: Subject to the terms of the Plan, Awards will be paid in cash
as soon as practicable at the end of each performance cycle, but not later than
seventy-five days following the end of the performance cycle.